internal_revenue_service number release date index number ------------------------------------------------ - ----- ---------------------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-117587-12 date july legend x ------------------------------------------ ------------------------------- state ------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x intends to acquire and operate a facility that processes ethane and propane ngls into olefins through a cracking process the facility uses a gas fired cracking furnace which applies heat and pressure to decrease the size of the ngl molecules by removing hydrogen atoms olefins are produced as a byproduct of the cracking process and are sold to third parties for use as feedstocks in the production of chemical derivatives x also intends to acquired and operate olefin storage facilities and pipelines to transport olefins x will then provide olefin storage and transportation services to third parties x represents that olefins produced and sold by the facility will not be sold to users at the retail level x requests a ruling that income derived from its processing of ngls into olefins will constitute qualifying_income under sec_7704 plr-117587-12 law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that income derived by x from processing ngls into olefins will constitute qualifying_income within the meaning of sec_7704 we further conclude that income derived by x from marketing transporting and storing olefins will constitute qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117587-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
